Citation Nr: 0926072	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  02-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The Veteran had active duty service from September 1950 to 
July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
May 2005.  

The issue on appeal was previously before the Board in 
September 2005 when it was remanded for additional 
evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In a statement dated in November 2008, the Veteran provided 
details of new stressors which he alleges were the genesis of 
his PTSD.  He indicated that a Private [redacted] or [redacted] was 
killed in action around March 1951 and that Private [redacted] 
[redacted] drowned around May or June of 1951.  The Veteran 
wrote that both men were assigned to his unit and he helped 
participate in the recovery of Private [redacted]s body.  He 
also wrote that another man assigned to his unit, [redacted] 
[redacted], was captured by the North Koreans and was later 
released after the war.  The Veteran submitted photocopies 
from a website which seem to document the deaths of Private 
[redacted] and Private [redacted].  No attempt has been made to 
verify these stressors.  The Board finds that attempts must 
be made to verify if the reported events occurred and to see 
if the Veteran's participation in them can be documented.  

In an attempt to verify the Veteran's reported stressors, the 
United States Armed Services Center for Unit Records Research 
(USASCURR) now known as U.S. Army and Joint Services Records 
Research Center (JSRRC) was contacted to determine if records 
for the 439th Engineer Battalion or the 32nd Engineer Group 
corroborated any of the Veteran's reported stressors.  In 
November 2007, USASCURR reported that it could not find any 
records which were retired by the 439th Engineer Battalion.  
It was suggested that a search of morning reports be 
conducted to see if they documented any of the reported 
stressors.  In August 2008, it was written that a search of 
morning reports for the 32nd Engineer Construction Battalion 
of the 2nd Infantry Division for the period from November 1, 
1950 to January 31, 1951 revealed "no remarks found for 
awards."  The Board notes this is an incorrect date range to 
search as the Veteran has alleged that two of his stressors 
occurred in April 1951 and June 1951.  The most recent dates 
for reported stressors as indicated in his November 2008 
letter are March 1951 and May or June of 1951.  The Board 
finds that another attempt must be made to search the Morning 
Reports for the Veteran's unit during the time frame from 
March 1, 1951 to June 31, 1951 in an attempt to verify any of 
the Veteran's reported stressors.  

The Veteran testified before the undersigned in May 2005 that 
the unit he was assigned to in Korea was awarded the 
Presidential Unit Citation.  In its September 2005 remand 
instructions, the AMC/RO was directed to initiate a search 
through official military channels to determine if the 439th 
Engineer Construction Battalion or the 32nd Engineer 
Construction Group was awarded the Presidential Unit 
Citation, the Meritorious Unit Commendation or similar 
awards.  As noted above, a search was made of Morning Reports 
for the period from November 1, 1950 to January 31, 1951 
which appeared to result in a finding of no awards found.  
However, as also indicated above, the correct date range to 
search for the evidence is from March 1, 1951 to June 31, 
1951.  The Board finds another attempt must be made to verify 
if the Veteran was awarded the Presidential Unit Citation, 
the Meritorious Unit Commendation or similar awards.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for PTSD since March 2003.  After 
securing any necessary releases, obtain 
these records.  Regardless of the 
Veteran's response, obtain all 
outstanding VA medical records.  

2.  Contact the appropriate service 
department and request that it obtain, to 
the extent possible, copies of Morning 
Reports prepared by 439th Engineer 
Construction Battalion and/or the 32nd 
Engineer Construction Group for the 
period from March 1, 1951 to June 30, 
1951.  Associate these documents with the 
claims file.  A request must also be made 
for a search of these units records 
during this time period to determine if 
awards of the Presidential Unit Citation, 
the Meritorious Unit Commendation or 
similar decorations were made during this 
time period.  The pertinent response must 
be associated with the claims file.  

3.  Contact the veteran and ask that he 
provide as much descriptive information 
as possible regarding his alleged in-
service stressors.  Advise him that 
additional information is needed to 
verify his newly reported stressors.  
Thereafter, the RO/AMC should review the 
claims file and prepare a summary of the 
claimed stressor(s) (to specifically 
include those noted on page 2 herein) for 
which attempts at verification have not 
already been tried, based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD Form 
214 and the veteran's service personnel 
records, along with any other supporting 
documents, should be submitted to the 
JSRRC, at 7701 Telegraph Road, Kingman 
Building, Room 2C08 Alexandria, VA 22315-
3802, for verification.  Any additional 
development recommended by that office 
should be accomplished by the RO/AMC.  

4.  Following the above, make a specific 
determination with respect to whether the 
veteran engaged in combat, or was exposed 
to a verified stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.

5.  If, and only if, it is determined 
that the veteran engaged in combat and a 
stressor is related to that combat, or 
any stressor is verified, the veteran 
should be afforded a VA PTSD examination.  
The claims folder must be provided to the 
examiner for review of pertinent 
documents therein and review of such 
should be reflected in the examination 
report.  All necessary tests and studies 
should be accomplished.  Inform the 
examiner of the verified stressor(s) (or 
if the veteran engaged in combat and a 
stressor is related to that combat).  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed event 
or events that are considered stressors 
supporting the diagnosis.   

6.  Thereafter, review the claims file 
and determine if service connection is 
warranted for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

